Exhibit 3.1 Charger Minerals Corporation Articles of Incorporation (pursuant to N.R.S. Chapter 78) Filed in the Office of the Nevada Secretary of State 04/15/2011 2:35 pm Document Number 20110283594-05; Entity Number E0217562011-3 1. Name of Corporation:CHARGER MINERALS CORPORATION 2. Registered Agent for Service of Process: Aspen Asset Management Services, 6623 Las Vegas Blvd South, Las Vegas, NV 89119* *Agent for Service subsequently changed to Incorp Services, Inc., 2360 Corporate Cir., Ste 400, Henderson, NV 89074-7722 3. Authorized Stock: 100,000,000 shares with par value -0- shares without par value 4. Names and Addresses of Board of Directors / Trustees:Robert Card, 5067 East 26th Drive, Bellingham, WA 98226 5. Purpose: (optional) 6. Name, Address and Signature of Incorporator:/S/ Robert Card, 5067 East 26th Drive, Bellingham, WA 98226 7. Certificate of Acceptance of Appointment of Registered Agent:/S/ Aspen Asset Management Services, 4/15/2011
